

 
EXHIBIT 10.33
 
 
California Bank & Trust
 
Continuing Guaranty
 
Borrower: Collectors Finance Corporation, a California corporation
 
Guarantor: Collectors Universe, Inc., a Delaware corporation
 
Date: June 30, 2005
 
This Continuing Guaranty (this "Guaranty") is executed by the above-named
guarantor ("Guarantor"), as of the above date, in favor of CALIFORNIA BANK &
TRUST, a California banking corporation ("CB&T"), with offices at 550 South Hope
Street, 3rd Floor, Los Angeles, California 90071, with respect to the
Indebtedness (as hereinafter defined) of the above-named borrowers (jointly and
severally, the "Borrower").
 
  
 

1

--------------------------------------------------------------------------------




1.  Continuing Guaranty. Guarantor hereby unconditionally guarantees and
promises to pay on demand to CB&T, at the address indicated above, or at such
other address as CB&T may direct, in lawful money of the United States, and to
perform for the benefit of CB&T, as and for Guarantor's own debt, all
Indebtedness of Borrower now or hereafter owing to or held by CB&T, until the
Indebtedness has been indefeasibly paid in full in accordance with Section 12
hereof. As used herein, the term "Indebtedness" is used in its most
comprehensive sense and shall mean and include without limitation: (a) any and
all debts, duties, obligations, liabilities, representations, warranties and
guaranties of Borrower under that certain Loan and Security Agreement of even
date herewith heretofore, now, or hereafter made, incurred, or created, however
arising, whether voluntary or involuntary, due or not due, absolute or
contingent, liquidated or unliquidated, certain or uncertain, determined or
undetermined, monetary or nonmonetary, written or oral, and whether Borrower may
be liable individually or jointly with others, and regardless of whether
recovery thereon may be or hereafter become barred by any statute of
limitations, discharged or uncollectible in any bankruptcy, insolvency or other
proceeding, or otherwise unenforceable; and (b) any and all amendments and
modifications, of any or all of the foregoing, including without limitation
amendments and modifications which are evidenced by any new or additional
instruments, documents or agreements; and (c) any and all attorneys' fees, court
costs, and collection charges incurred in endeavoring to collect or enforce any
of the foregoing against Borrower, Guarantor, or any other person liable thereon
(whether or not suit be brought) and any other expenses of, for or incidental to
collection thereof; provided, however, that unless this Guaranty is renewed by
Guarantor, Indebtedness shall not include any of the foregoing relating to loans
made by CB&T to Borrower after the date hereof. As used herein, the term
"Borrower" shall include any successor to the business and assets of Borrower,
and shall also include Borrower in its capacity as a debtor or debtor in
possession under the federal Bankruptcy Code, and any trustee, custodian or
receiver for Borrower or any of its assets, should Borrower hereafter become the
subject of any bankruptcy or insolvency proceeding, voluntary or involuntary;
and all indebtedness, liabilities and obligations incurred by any such person
shall be included in the Indebtedness guaranteed hereby. This Guaranty is given
in consideration for credit and other financial accommodations which may, from
time to time, be given by CB&T to Borrower in CB&T's sole discretion, but
Guarantor acknowledges and agrees that acceptance by CB&T of this Guaranty shall
not constitute a commitment of any kind by CB&T to extend such credit or other
financial accommodation to Borrower or to permit Borrower to incur Indebtedness
to CB&T.
 
2.  Performance Under This Guaranty. In the event that Borrower fails to make
any payment of any Indebtedness on or before the due date thereof, or perform,
keep, observe or fulfill any obligation, agreement or covenant included in the
Indebtedness on or before the due date thereof, Guarantor immediately shall
cause such Indebtedness to by paid, performed, kept, observed, or fulfilled, as
the case may be.
 
3.  Waivers. Guarantor hereby waives: (a) presentment for payment, notice of
dishonor, demand, protest, and notice thereof as to any instrument, and, to the
extent permitted by law, all other notices and demands to which Guarantor might
be entitled, including without limitation notice of all of the following: the
acceptance hereof; the creation, existence, or acquisition of any Indebtedness;
the amount of the Indebtedness from time to time outstanding; any foreclosure
sale or other disposition of any property which secures any or all of the
Indebtedness or which secures the obligations of any other guarantor of any or
all of the Indebtedness; any adverse change in Borrower's financial position;
any other fact which might increase Guarantor's risk; any default, partial
payment or non-payment of all or any part of the Indebtedness; the occurrence of
any other Event of Default (as hereinafter defined); any and all agreements and
arrangements between CB&T and Borrower and any changes, modifications, or
extensions thereof, and any revocation, modification or release of any guaranty
of any or all of the Indebtedness by any person (including without limitation
any other person signing this Guaranty); (b) any right to require CB&T to
institute suit against, or to exhaust its rights and remedies against, Borrower
or any other person, or to proceed against any property of any kind which
secures all or any part of the Indebtedness, or to exercise any right of offset
or other right with respect to any reserves, credits or deposit accounts held by
or maintained with CB&T or any indebtedness of CB&T to Borrower, or to exercise
any other right or power, or pursue any other remedy CB&T may have; (c) any
defense arising by reason of any disability or other defense of Borrower or any
other guarantor or any endorser, co-maker or other person (other than payment in
full of the Indebtedness), or by reason of the cessation from any cause
whatsoever of any liability of Borrower or any other guarantor or any endorser,
co-maker or other person, with respect to all or any part of the Indebtedness,
or by reason of any act or omission of CB&T or others which directly or
indirectly results in the discharge or release of Borrower or any other
guarantor or any other person or any Indebtedness or any security therefor,
whether by operation of law or otherwise; (d) any defense arising by reason of
any failure of CB&T to obtain, perfect, maintain or keep in force any security
interest in, or lien or encumbrance upon, any property of Borrower or any other
person; (e) any defense based upon any failure of CB&T to give Guarantor notice
of any sale or other disposition of any property securing any or all of the
Indebtedness, or any defects in any such notice that may be given, or any
failure of CB&T to comply with any provision of applicable law in enforcing any
security interest in or lien upon any property securing any or all of the
Indebtedness including, but not limited to, any failure by CB&T to dispose of
any property securing any or all of the Indebtedness in a commercially
reasonable manner; (f) any defense based upon or arising out of any bankruptcy,
insolvency, reorganization, arrangement, readjustment of debt, liquidation or
dissolution proceeding commenced by or against Borrower or any other guarantor
or any endorser, co-maker or other person, including without limitation any
discharge of, or bar against collecting, any of the Indebtedness (including
without limitation any interest thereon), in or as a result of any such
proceeding; and (g) the benefit of any and all statutes of limitation with
respect to any action based upon, arising out of or related to this Guaranty.
Until all of the Indebtedness has been paid, performed, and discharged in full,
nothing shall discharge or satisfy the liability of Guarantor hereunder except
the full performance and payment of all of the Indebtedness. If any claim is
ever made upon CB&T for repayment or recovery of any amount or amounts received
by CB&T in payment of or on account of any of the Indebtedness, because of any
claim that any such payment constituted a preferential transfer or fraudulent
conveyance, or for any other reason whatsoever, and CB&T repays all or part of
said amount by reason of any judgment, decree or order of any court or
administrative body having jurisdiction over CB&T or any of its property, or by
reason of any settlement or compromise of any such claim effected by CB&T with
any such claimant (including without limitation the Borrower), then and in any
such event, Guarantor agrees that any such judgment, decree, order, settlement
and compromise shall be binding upon Guarantor, notwithstanding any revocation
or release of this Guaranty or the cancellation of any note or other instrument
evidencing any of the Indebtedness, or any release of any of the Indebtedness,
and Guarantor shall be and remain liable to CB&T under this Guaranty for the
amount so repaid or recovered, to the same extent as if such amount had never
originally been received by CB&T, and the provisions of this sentence shall
survive, and continue in effect, notwithstanding any revocation or release of
this Guaranty. Until such time as the Indebtedness is paid in full, Guarantor
hereby expressly and unconditionally postpones all rights of subrogation,
reimbursement and indemnity of every kind against Borrower, and all rights of
recourse to any assets or property of Borrower, and all rights to any collateral
or security held for the payment and performance of any Indebtedness, including
(but not limited to) any of the foregoing rights which Guarantor may have under
any present or future document or agreement with any Borrower or other person,
and including (but not limited to) any of the foregoing rights which Guarantor
may have under any equitable doctrine of subrogation, implied contract, or
unjust enrichment, or any other equitable or legal doctrine. Neither CB&T, nor
any of its directors, officers, employees, agents, attorneys or any other person
affiliated with or representing CB&T shall be liable for any claims, demands,
losses or damages, of any kind whatsoever, made, claimed, incurred or suffered
by Guarantor or any other party through the ordinary negligence of CB&T, or any
of its directors, officers, employees, agents, attorneys or any other person
affiliated with or representing CB&T.
 
2

--------------------------------------------------------------------------------


4.  Consents. Guarantor hereby consents and agrees that, without notice to or by
Guarantor and without affecting or impairing in any way the obligations or
liability of Guarantor hereunder, CB&T may, from time to time before or after
revocation of this Guaranty, do any one or more of the following in CB&T's sole
and absolute discretion: (a) accelerate, accept partial payments of, compromise
or settle, renew, extend the time for the payment, discharge, or performance of,
refuse to enforce, and release all or any parties to, any or all of the
Indebtedness; (b) grant any other indulgence to Borrower or any other person in
respect of any or all of the Indebtedness or any other matter; (c) accept,
release, waive, surrender, enforce, exchange, modify, impair, or extend the time
for the performance, discharge, or payment of, any and all property of any kind
securing any or all of the Indebtedness or any guaranty of any or all of the
Indebtedness, or on which CB&T at any time may have a lien, or refuse to enforce
its rights or make any compromise or settlement or agreement therefor in respect
of any or all of such property; (d) substitute or add, or take any action or
omit to take any action which results in the release of, any one or more
endorsers or guarantors of all or any part of the Indebtedness, including,
without limitation one or more parties to this Guaranty, regardless of any
destruction or impairment of any right of contribution or other right of
Guarantor; (e) amend, alter or change in any respect whatsoever any term or
provision relating to any or all of the Indebtedness, including the rate of
interest thereon; (f) apply any sums received from Borrower, any other
guarantor, endorser, or co-signer, or from the disposition of any collateral or
security, to any indebtedness whatsoever owing from such person or secured by
such collateral or security, in such manner and order as CB&T determines in its
sole discretion, and regardless of whether such indebtedness is part of the
Indebtedness, is secured, or is due and payable; (g) apply any sums received
from Guarantor or from the disposition of any collateral or security securing
the obligations of Guarantor, to any of the Indebtedness in such manner and
order as CB&T determines in its sole discretion, regardless of whether or not
such Indebtedness is secured or is due and payable. Guarantor consents and
agrees that CB&T shall be under no obligation to marshal any assets in favor of
Guarantor, or against or in payment of any or all of the Indebtedness. Guarantor
further consents and agrees that CB&T shall have no duties or responsibilities
whatsoever with respect to any property securing any or all of the Indebtedness
which is not in the possession of CB&T. Without limiting the generality of the
foregoing, CB&T shall have no obligation to monitor, verify, audit, examine, or
obtain or maintain any insurance with respect to, any property securing any or
all of the Indebtedness.
 
5.  Account Stated. CB&T's books and records showing the account between it and
the Borrower shall be admissible in evidence in any action or proceeding as
prima facie proof of the items therein set forth. CB&T's monthly statements
rendered to Borrower shall be binding upon Guarantor (whether or not Guarantor
receives copies thereof), and shall constitute an account stated between CB&T
and Borrower, unless CB&T receives a written statement of Borrower's exceptions
within 30 days after the statement was mailed to Borrower. Guarantor assumes
full responsibility for obtaining copies of such monthly statements from
Borrower, if Guarantor desires such copies.
 
6.  Exercise of Rights and Remedies; Foreclosure of Trust Deeds. Guarantor
consents and agrees that, without notice to or by Guarantor and without
affecting or impairing in any way the obligations or liability of Guarantor
hereunder, CB&T may, from time to time, exercise any right or remedy it may have
with respect to any or all of the Indebtedness or any property securing any or
all of the Indebtedness or any guaranty thereof, including without limitation,
judicial foreclosure, nonjudicial foreclosure, exercise of a power of sale, and
taking a deed, assignment or transfer in lieu of foreclosure as to any such
property, and Guarantor expressly waives any defense based upon the exercise of
any such right or remedy, notwithstanding the effect thereof upon any of
Guarantor's rights, including without limitation, any destruction of Guarantor's
right of subrogation against Borrower and any destruction of Guarantor's right
of contribution or other right against any other guarantor of any or all of the
Indebtedness or against any other person, whether by operation of Sections 580a,
580d or 726 of the California Code of Civil Procedure, or any comparable
provisions of the laws of any other jurisdiction, or any other statutes or rules
of law now or hereafter in effect, or otherwise. Pursuant to Section 2856 of the
California Civil Code, Guarantor waives all rights and defenses that Guarantor
may have because the Indebtedness is secured by real property. This means, among
other things: (a) CB&T may collect from Guarantor without first foreclosing on
any real or personal property collateral pledged by Borrower or any other
guarantor; and (b) if CB&T forecloses on any real property collateral pledged by
Borrower or any other guarantor: (i) the amount of the Indebtedness may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price; and (ii) CB&T
may collect from Guarantor even if CB&T, by foreclosing on such real property
collateral, has destroyed any right Guarantor may have to collect from Borrower
or such other guarantor. This is an unconditional and irrevocable waiver of any
rights and defenses Guarantor may have because the Indebtedness is secured by
real property. These rights and defenses include, but are not limited to, any
rights or defenses based upon Section 580a, 580b, 580d, or 726 of the California
Code of Civil Procedure.
 
3

--------------------------------------------------------------------------------


7.  Right to Attachment Remedy. Guarantor agrees that, notwithstanding the
existence of any property securing any or all of the Indebtedness, CB&T shall
have all of the rights of an unsecured creditor of Guarantor, including without
limitation the right to obtain a temporary protective order and writ of
attachment against Guarantor with respect to any sums due under this Guaranty.
Guarantor further agrees that in the event any property secures the obligations
of Guarantor under this Guaranty, to the extent that CB&T, in its sole and
absolute discretion, determines prior to the disposition of such property that
the amount to be realized by CB&T therefrom may be less than the indebtedness of
the Guarantor under this Guaranty, CB&T shall have all the rights of an
unsecured creditor against Guarantor, including without limitation the right of
CB&T, prior to the disposition of said property, to obtain a temporary
protective order and writ of attachment against Guarantor. Guarantor waives the
benefit of Section 483.010(b) of the California Code of Civil Procedure and of
any and all other statutes and rules of law now or hereafter in effect requiring
CB&T to first resort to or exhaust all such collateral before seeking or
obtaining any attachment remedy against Guarantor. CB&T shall have no liability
to Guarantor as a result thereof, whether or not the actual deficiency realized
by CB&T is less than the anticipated deficiency on the basis of which CB&T
obtains a temporary protective order or writ of attachment.
 
8.  Indemnity. Guarantor hereby agrees to indemnify and hold CB&T harmless from
and against any and all claims, debts, liabilities, demands, obligations,
actions, causes of action, penalties, costs and expenses (including without
limitation attorneys' fees), of every nature, character and description, which
CB&T may sustain or incur based upon or arising out of any of the Indebtedness,
any actual or alleged failure to collect and pay over any withholding or other
tax relating to Borrower or its employees, any relationship or agreement between
CB&T and Borrower, any actual or alleged failure of CB&T to comply with any writ
of attachment or other legal process relating to Borrower or any of its
property, or any other matter, cause or thing whatsoever occurred, done, omitted
or suffered to be done by CB&T relating in any way to Borrower or the
Indebtedness (except any such amounts sustained or incurred as the result of the
gross negligence or willful misconduct of CB&T or any of its directors,
officers, employees, agents, attorneys, or any other person affiliated with or
representing CB&T). Notwithstanding any provision in this Guaranty to the
contrary, the indemnity agreement set forth in this Section shall survive any
termination or revocation of this Guaranty and shall for all purposes continue
in full force and effect.
 
9.  Subordination. Any and all rights of Guarantor under any and all debts,
liabilities and obligations owing from Borrower to Guarantor, including any
security for and guaranties of any such obligations, whether now existing or
hereafter arising, are hereby subordinated in right of payment to the prior
payment in full of all of the Indebtedness. Notwithstanding the foregoing, until
an Event of Default has occurred, Guarantor may receive payments in respect of
any such subordinated obligations while Indebtedness is outstanding. If any
Event of Default has occurred, Borrower and any assignee, trustee in bankruptcy,
receiver, or any other person having custody or control over any or all of
Borrower's property are hereby authorized and directed to pay to CB&T the entire
unpaid balance of the Indebtedness before making any payments whatsoever to
Guarantor, whether as a creditor, shareholder, or otherwise; and insofar as may
be necessary for that purpose, Guarantor hereby assigns and transfers to CB&T
solely as security for the obligations of Guarantor under this Section 9 all
rights to any and all debts, liabilities and obligations owing from Borrower to
Guarantor, including any security for and guaranties of any such obligations,
whether now existing or hereafter arising, including without limitation any
payments out of the business or assets of Borrower. Any amounts received by
Guarantor in violation of the foregoing provisions shall be received and held as
trustee for the benefit of CB&T and shall forthwith be paid over to CB&T to be
applied to the Indebtedness in such order and sequence as CB&T shall in its sole
discretion determine, without limiting or affecting any other right or remedy
which CB&T may have hereunder or otherwise and without otherwise affecting the
liability of Guarantor hereunder. Guarantor hereby expressly waives any right to
set-off or assert any counterclaim against Borrower.
 
4

--------------------------------------------------------------------------------


10.  Continuing Guaranty. This Guaranty includes Indebtedness arising under
successive transactions continuing, compromising, extending, increasing,
modifying, releasing, or renewing the Indebtedness, changing the interest rate,
payment terms, or other terms and conditions thereof, or creating new or
additional Indebtedness after prior Indebtedness has been satisfied in whole or
in part. Guarantor hereby waives and agrees not to assert any right Guarantor
has under Section 2815 of the California Civil Code, or otherwise, to revoke
this Guaranty as to future Indebtedness.
 
11.  Independent and Primary Liability. This Guaranty is a primary and original
obligation of Guarantor, is not merely the creation of a surety relationship,
and is an absolute, unconditional, and continuing guaranty of payment and
performance which shall remain in full force and effect without respect to
future changes in conditions, including any change of law or any invalidity or
irregularity with respect to any of the agreements between Borrower and CB&T.
Guarantor agrees that Guarantor is severally and not jointly and severally
liable, with any other guarantor of the Indebtedness, to CB&T, to the extent set
forth in Section 2 hereof, that the obligations of Guarantor hereunder are
independent of the obligations of Borrower or any other guarantor, and that a
separate action may be brought against Guarantor whether such action is brought
against Borrower or any other guarantor or whether Borrower or any such other
guarantor is joined in such action. Guarantor agrees that Guarantor's liability
hereunder shall be immediate and shall not be contingent upon the exercise or
enforcement by CB&T of whatever remedies it may have against Borrower or any
other guarantor, or the enforcement of any lien or realization upon any security
CB&T may at any time possess. Guarantor agrees that any release which may be
given by CB&T to Borrower or any other guarantor shall not release Guarantor
(other than as a result of payment in full of the Indebtedness). The liability
of Guarantor hereunder shall not be affected, revoked, impaired, or reduced by
any one or more of the following: (a) any direction as to the application of
payment by Borrower or by any other party; or (b) any other continuing or
restrictive guaranty or undertaking or any limitation on the liability of any
other guarantor (whether under this Guaranty or under any other agreement); or
(c) any payment on or reduction of any such other guaranty or undertaking; or
(d) any revocation, amendment, modification or release of any such other
guaranty or undertaking. Guarantor hereby expressly represents that he was not
induced to give this Guaranty by the fact that there are or may be other
guarantors either under this Guaranty or otherwise, and Guarantor agrees that
any release of any one or more of such other guarantors shall not release
Guarantor from his obligations hereunder either in full or to any lesser extent.
 
12.  Indefeasible Payment. The Indebtedness shall not be considered indefeasibly
paid for purposes of this Guaranty unless and until all payments to CB&T are no
longer subject to any right on the part of any person, including Borrower,
Borrower as a debtor in possession, or any trustee (whether appointed under the
Bankruptcy Code or otherwise) of any of Borrower's assets, to invalidate or set
aside such payments or to seek to recoup the amount of such payments or any
portion thereof, or to declare same to be fraudulent or preferential. In the
event that, for any reason, any portion of such payments to CB&T is set aside or
restored, whether voluntarily or involuntarily, after the making thereof, then
the obligation intended to be satisfied thereby shall be revived and continued
in full force and effect as if said payment or payments had not been made, and
Guarantor shall be liable for the full amount CB&T is required to repay plus any
and all costs and expenses (including attorneys' fees and expenses and
attorneys' fees and expenses incurred pursuant to proceedings arising under the
Bankruptcy Code) paid by CB&T in connection therewith.
 
13.  Financial Condition of Borrower. Guarantor is fully aware of the financial
condition of Borrower and is executing and delivering this Guaranty at
Borrower's request and based solely upon his own independent investigation of
all matters pertinent hereto, and Guarantor is not relying in any manner upon
any representation or statement of CB&T with respect thereto. Guarantor
represents and warrants that he is in a position to obtain, and Guarantor hereby
assumes full responsibility for obtaining, any additional information concerning
Borrower's financial condition and any other matter pertinent hereto as
Guarantor may desire, and Guarantor is not relying upon or expecting CB&T to
furnish to him any information now or hereafter in CB&T's possession concerning
the same or any other matter. By executing this Guaranty, Guarantor knowingly
accepts the full range of risks encompassed within a contract of continuing
guaranty, which risks Guarantor acknowledges include without limitation the
possibility that Borrower will incur additional Indebtedness for which Guarantor
will be liable hereunder after Borrower's financial condition or ability to pay
such Indebtedness has deteriorated and/or after bankruptcy or insolvency
proceedings have been commenced by or against Borrower. Guarantor shall have no
right to require CB&T to obtain or disclose any information with respect to the
Indebtedness, the financial condition or character of Borrower, the existence of
any collateral or security for any or all of the Indebtedness, the filing by or
against Borrower of any bankruptcy or insolvency proceeding, the existence of
any other guaranties of all or any part of the Indebtedness, any action or
non-action on the part of CB&T, Borrower, or any other person, or any other
matter, fact, or occurrence.
 
5

--------------------------------------------------------------------------------


14.  Reports and Financial Statements of Guarantor. Guarantor shall, at its sole
cost and expense, at any time and from time to time, prepare or cause to be
prepared, and provide to CB&T upon CB&T's request (i) within ninety (90) days of
the end of each fiscal year, copies of the Guarantor’s annual audited financial
statements and reports concerning Guarantor for such periods of time as CB&T may
designate, (ii)  within thirty (30) days of the end of each month, copies of the
Guarantor’s interim financial statements (iii) any other information concerning
Guarantor's business, financial condition or affairs as CB&T may request, and
(iv) within fifteen (15) days after the filing thereof, copies of any and all
foreign, federal, state and local tax returns and reports of or relating to
Guarantor as CB&T may from time to time request. Guarantor hereby intentionally
and knowingly waives any and all rights and privileges it may have not to
divulge or deliver said tax returns, reports and other information which are
requested by CB&T hereunder or in any litigation in which CB&T may be involved
relating directly or indirectly to Borrower or to Guarantor. Guarantor further
agrees immediately to give written notice to CB&T of any adverse change in
Guarantor's financial condition. All reports and information furnished to CB&T
hereunder shall be complete, accurate and correct in all respects. Whenever
requested, Guarantor shall further deliver to CB&T a certificate signed by
Guarantor warranting and representing that all reports, financial statements and
other documents and information delivered or caused to be delivered to CB&T
under this Guaranty, are complete, correct and thoroughly and accurately present
the financial condition of Guarantor, and that there exists on the date of
delivery of said certificate to CB&T no condition or event which constitutes an
Event of Default under this Guaranty.
 
15.  Representations and Warranties. Guarantor hereby represents and warrants to
CB&T that: (i) the execution, delivery and performance of this Guaranty do not
result in a breach of or constitute a default under any contract, obligation,
indenture or other instrument to which Guarantor is a party or by which
Guarantor is bound or affected; and (ii) there is no law, rule or regulation,
nor is there any judgment, decree or order of any court or governmental
authority binding on Guarantor which would be contravened by the execution,
delivery, performance or enforcement of this Guaranty and the other agreements,
instruments and documents executed by Guarantor in connection herewith
(collectively, with this Guaranty, the "Guarantor Loan Documents"). Upon their
execution and delivery in accordance with their respective terms, the Guarantor
Loan Documents will constitute legal, valid and binding agreements and
obligations of Guarantor enforceable against Guarantor in accordance with their
respective terms, except as enforceability may be limited by bankruptcy,
insolvency, fraudulent conveyance, and similar laws and equitable principles
affecting the enforcement of creditors' rights generally; (iv) no approval,
consent, exemption or other action by, or notice to or filing with, any
governmental authority is necessary in connection with the execution, delivery,
performance or enforcement of the Guarantor Loan Documents; and (v) it is in
Guarantor's direct interest to assist Borrower in procuring credit, because
Borrower is an affiliate of Guarantor, furnishes goods or services to Guarantor,
purchases or acquires goods or services from Guarantor, and/or otherwise has a
direct or indirect corporate or business relationship with Guarantor.
 
16.  Financial Covenants and Other Covenants.
 
(a)  Guarantor shall maintain at all times a maximum Total Liabilities to
Tangible Net Worth ratio of 0.75:1.00, measured quarterly or such other ratio as
CB&T may approve in writing following any merger, consolidation or acquisition
approved by CB&T or any Permitted Acquisition;
 
(b)  Guarantor shall not experience two (2) consecutive quarterly pre-tax losses
(exclusive of any expense associated with goodwill impairment) measured
quarterly; and
 
(c)  Guarantor shall not experience a pre-tax loss in any fiscal year (exclusive
of any expense associated with goodwill impairment).
 
(d)  Guarantor shall not merge or consolidated with or acquire any other person
without CB&T’s prior written consent other than the Permitted Acquisitions.
 
(e)  Guarantor shall not declare or pay cash dividends upon any of its stock or
distribute any of its property or redeem, retire, purchase or acquire directly
or indirectly any of its stock; provided, however, Guarantor may declare or pay
cash dividends upon its stock or distribute any of its property or redeem,
retire, purchase or acquire directly or indirectly any of its stock so long as
such cash dividends, property distributions, or stock redemptions, retirements
or purchases do not exceed Guarantor’s annual net profit to be measured on an
annual basis.
 
6

--------------------------------------------------------------------------------


“Permitted Acquisitions” means acquisitions made by the Guarantor that do not
exceed Five Million Dollars ($5,000,000) in the aggregate in any fiscal year.
 
“Tangible Net Worth” means the book value of Guarantor’s assets, less, goodwill,
patents, trademarks, copyrights, franchises, formulas, leasehold interests,
leasehold improvements, non-compete agreements, engineering plans, deferred tax
benefits, organization costs, amounts due from affiliates, and any other assets
of Guarantor that would be treated as intangible assets on Guarantor's balance
sheet prepared in accordance with GAAP, less Total Liabilities.
 
“Total Liabilities” means, as of the date of determination, all obligations of
the Guarantor that should be classified as liabilities on a balance sheet in
accordance with GAAP.
 
Notwithstanding the foregoing, no default shall exist with respect to Guarantor
not satisfying Section 16(a), (b) and (e) as a result of an acquisition,
consolidation or merger not approved by CB&T for a period of three (3) months
from the date of such acquisition, consolidation or merger.
 
17.  Costs. Whether or not suit be instituted, Guarantor agrees to reimburse
CB&T on demand for all attorneys' fees and all other costs and expenses incurred
by CB&T in enforcing this Guaranty, or arising out of or relating in any way to
this Guaranty, or in enforcing any of the Indebtedness against Borrower,
Guarantor, or any other person, or in connection with any property of any kind
securing all or any part of the Indebtedness. Without limiting the generality of
the foregoing, and in addition thereto, Guarantor shall reimburse CB&T on demand
for all attorneys' fees and costs CB&T incurs in any way relating to Guarantor,
Borrower or the Indebtedness, in order to: obtain legal advice; enforce or seek
to enforce any of its rights; commence, intervene in, respond to, or defend any
action or proceeding; file, prosecute or defend any claim or cause of action in
any action or proceeding (including without limitation any probate claim,
bankruptcy claim, third-party claim, secured creditor claim, reclamation
complaint, and complaint for relief from any stay under the Bankruptcy Code or
otherwise); protect, obtain possession of, sell, lease, dispose of or otherwise
enforce any security interest in or lien on any property of any kind securing
any or all of the Indebtedness; or represent CB&T in any litigation with respect
to Borrower's or Guarantor's affairs. In the event either CB&T or Guarantor
files any lawsuit against the other predicated on a breach of this Guaranty, the
prevailing party in such action shall be entitled to recover its attorneys' fees
and costs of suit from the non-prevailing party.
 
18.  Notices. Any notice which a party shall be required or shall desire to give
to the other hereunder (except for notice of revocation, which shall be governed
by Section 10 of this Guaranty) shall be given by personal delivery or by
telecopier or by depositing the same in the United States mail, first class
postage pre-paid, addressed to CB&T at its address set forth in the heading of
this Guaranty and to Guarantor at his address set forth under his signature
hereon, and such notices shall be deemed duly given on the date of personal
delivery or one day after the date telecopied or three business days after the
date of mailing as aforesaid. CB&T and Guarantor may change their address for
purposes of receiving notices hereunder by giving written notice thereof to the
other party in accordance herewith. Guarantor shall give CB&T immediate written
notice of any change in his address.
 
19.  Claims. Guarantor agrees that any claim or cause of action by Guarantor
against CB&T, or any of CB&T's directors, officers, employees, agents,
accountants or attorneys, based upon, arising from, or relating to this
Guaranty, or any other present or future agreement between CB&T and Guarantor or
between CB&T and Borrower, or any other transaction contemplated hereby or
thereby or relating hereto or thereto, or any other matter, cause or thing
whatsoever, whether or not relating hereto or thereto, occurred, done, omitted
or suffered to be done by CB&T, or by CB&T's directors, officers, employees,
agents, accountants or attorneys, whether sounding in contract or in tort or
otherwise, shall be barred unless asserted by Guarantor by the commencement of
an action or proceeding in a court of competent jurisdiction within Los Angeles
County, California, by the filing of a complaint within one year after the first
act, occurrence or omission upon which such claim or cause of action, or any
part thereof, is based and service of a summons and complaint on an officer of
CB&T or any other person authorized to accept service of process on behalf of
CB&T, within 30 days thereafter. Guarantor agrees that such one year period is a
reasonable and sufficient time for Guarantor to investigate and act upon any
such claim or cause of action. The one year period provided herein shall not be
waived, tolled, or extended except by a specific written agreement of CB&T. This
provision shall survive any termination of this Guaranty or any other agreement.
 
7

--------------------------------------------------------------------------------


20.  Construction; Severability. If more than one person has executed this
Guaranty, the term "Guarantor" as used herein shall be deemed to refer to all
and any one or more such persons and their obligations hereunder shall be joint
and several. Without limiting the generality of the foregoing, if more than one
person has executed this Guaranty, this Guaranty shall in all respects be
interpreted as though each person signing this Guaranty had signed a separate
Guaranty, and references herein to "other guarantors" or words of similar effect
shall include without limitation other persons signing this Guaranty. As used in
this Guaranty, the term "property" is used in its most comprehensive sense and
shall mean all property of every kind and nature whatsoever, including without
limitation real property, personal property, mixed property, tangible property
and intangible property. Words used herein in the masculine gender shall include
the neuter and feminine gender, words used herein in the neuter gender shall
include the masculine and feminine, words used herein in the singular shall
include the plural and words used in the plural shall include the singular,
wherever the context so reasonably requires. If any provision of this Guaranty
or the application thereof to any party or circumstance is held invalid, void,
inoperative or unenforceable, the remainder of this Guaranty and the application
of such provision to other parties or circumstances shall not be affected
thereby, the provisions of this Guaranty being severable in any such instance.
 
21.  General Provisions. CB&T shall have the right to seek recourse against
Guarantor to the full extent provided for herein and in any other instrument or
agreement evidencing obligations of Guarantor to CB&T, and against Borrower to
the full extent of the Indebtedness. No election in one form of action or
proceeding, or against any party, or on any obligation, shall constitute a
waiver of CB&T's right to proceed in any other form of action or proceeding or
against any other party. The failure of CB&T to enforce any of the provisions of
this Guaranty at any time or for any period of time shall not be construed to be
a waiver of any such provision or the right thereafter to enforce the same. All
remedies hereunder shall be cumulative and shall be in addition to all rights,
powers and remedies given to CB&T by law or under any other instrument or
agreement. Time is of the essence in the performance by Guarantor of each and
every obligation under this Guaranty. If Borrower is a corporation, partnership
or other entity, Guarantor hereby agrees that CB&T shall have no obligation to
inquire into the power or authority of Borrower or any of its officers,
directors, partners, or agents acting or purporting to act on its behalf, and
any Indebtedness made or created in reliance upon the professed exercise of any
such power or authority shall be included in the Indebtedness guaranteed hereby.
This Guaranty is the entire and only agreement between Guarantor and CB&T with
respect to the guaranty of the Indebtedness of Borrower by Guarantor, and all
representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein, are superseded hereby.
No course of dealings between the parties, no usage of the trade, and no parole
or extrinsic evidence of any nature shall be used or be relevant to supplement
or explain or modify any term or provision of this Guaranty. There are no
conditions to the full effectiveness of this Guaranty. The terms and provisions
hereof may not be waived, altered, modified, or amended except in a writing
executed by Guarantor and a duly authorized officer of CB&T. All rights,
benefits and privileges hereunder shall inure to the benefit of and be
enforceable by CB&T and its successors and assigns and shall be binding upon
Guarantor and his heirs, executors, administrators, personal representatives,
successors and assigns. Section headings are used herein for convenience only.
Guarantor acknowledges that the same may not describe completely the subject
matter of the applicable Section, and the same shall not be used in any manner
to construe, limit, define or interpret any term or provision hereof.
 
22.  Governing Law; Venue and Jurisdiction. This instrument and all acts and
transactions pursuant or relating hereto and all rights and obligations of the
parties hereto shall be governed, construed, and interpreted in accordance with
the internal laws of the State of California without regard for principles of
conflicts of laws. In order to induce CB&T to accept this Guaranty, and as a
material part of the consideration therefor, Guarantor (i) agrees that all
actions or proceedings relating directly or indirectly hereto shall, at the
option of CB&T, be litigated in courts located within Los Angeles County,
California; (ii) consents to the jurisdiction of any such court and consents to
the service of process in any such action or proceeding by personal delivery or
any other method permitted by law; and (iii) waives any and all rights Guarantor
may have to transfer or change the venue of any such action or proceeding.
 
8

--------------------------------------------------------------------------------


23.  Mutual Waiver of Right to Jury Trial. CB&T AND GUARANTOR HEREBY WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY ACTION, CLAIM, LAWSUIT OR PROCEEDING BASED UPON,
ARISING OUT OF, OR IN ANY WAY RELATING TO: (i) THIS GUARANTEE OR ANY SUPPLEMENT
OR AMENDMENT THERETO; OR (ii) ANY BREACH, CONDUCT, ACTS OR OMISSIONS OF CB&T OR
GUARANTOR OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AGENTS,
ATTORNEYS OR ANY OTHER PERSON AFFILIATED WITH OR REPRESENTING CB&T OR GUARANTOR;
IN EACH OF THE FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE
 
24.  Receipt of Copy. Guarantor acknowledges receipt of a copy of this Guaranty.
 






COLLECTORS-UNIVERSE, INC.
a Delaware Corporation


By:
Name:
Title





ACCEPTED AND AGREED


CALIFORNIA BANK & TRUST
a California banking corporation


By:
Name:
Title




 
9

--------------------------------------------------------------------------------

